DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a support body”, however “a support body” was already established in claim 1 and therefore it is unclear if this is meant to be the same support body or a different support body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machata et al. (US 2014/0255864).
Machata shows a method of positioning at least one bracket element at a respective desired location proximate to at least one respective tooth of a subject (Fig. 1), comprising the steps of: locating a support body proximate to at least one tooth of a subject using at least one locating element (at 24 in Fig. 1), wherein the support body supports and is integrally formed with at least one support arm (at 16 in Fig. 1); and arranging each support arm to locate a respective bracket element at a desired location with respect to a respective tooth (shown in Fig. 1).  With respect to claim 2, which comprises locating an apparatus including (a) the support body (see above), and (b) at least one locating element proximate to at least one tooth of the subject (40 for instance in Fig. 1), wherein said step of locating comprises positioning the at least one locating element over the tooth or a portion thereof of the subject (Fig. 1).  With respect to claim 3, which further comprises securing the respective bracket element to the respective tooth (Fig. 1, particularly with curing of adhesive), wherein said step of securing comprises providing a curable composition to a tooth facing surface of the bracket element and curing said composition in a desired location on the tooth facing surface (“curing”).  With respect to claim 4, comprising providing a hinge portion as part of the support arm (hinge shown in Fig. 1 at 33).  With respect to claim 5, comprising providing a plurality of hinge portions (at each arm), and arranging each hinge portion between the support arm and a respective region of a support body adjacent said support arm (see 112 rejection above, however Fig. 1 appears to show this).  
With respect to claim 6, an apparatus for aligning a tooth of a subject, comprising a subject-specific bracket element (18, [0031] it is noted that patient specific is variable and the resulting structure is simply bracket), wherein the bracket element comprises a tooth-facing surface which comprises at least one characteristic which corresponds to a characteristic of a surface of the tooth of the subject (shape, Fig. 1-2 for instance; [0031]).  With respect to claim 7, wherein the tooth-facing surface comprises a contour which corresponds to a contour of the surface of the tooth to which the apparatus is configured to be secured (custom manufacture brackets or custom composite base as discussed in [0031]).  With respect to claims 8-9, wherein the bracket element comprises a thickness or passageway which is a subject-specific thickness or passageway (custom manufacture brackets, Fig. 1 for instance; it is again noted that the shape of a patient’s tooth is variable and the resulting structure is just a bracket with some thickness/passageway).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772